Citation Nr: 1224095	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a rash.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the April 2007 rating decision, the RO also denied a claim for service connection for irritable bowel syndrome and the Veteran included that denial in his notice of disagreement.  In a rating decision dated in March 2012, the RO granted service connection for irritable bowel syndrome.  This is a full grant of benefits sought on the issue of service connection for irritable bowel syndrome and it is therefore no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded an examination in July 2006 and the examiner made diagnoses and offered opinions on their relationship to service, the Board has determined that the examination is inadequate to decide the claims of the Veteran.  see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

First, the examiner included factual inconsistencies that make the report inadequate.  Second, in several areas, the examiner does not discuss the clinical significance of findings and their relationship to service.  For instance, the Veteran is also service connected for a lumbar spine disability but the examination does not address whether the Veteran's feet and leg symptoms are caused or aggravated by the service-connected low back disability.  A private X-ray report dated in January 2002 in the file indicates degenerative changes in the right ankle and the right talonavicular joint, but the examiner did not discuss the clinical significance of these findings and their relationship to service.  There were also findings in the July 2008 X-ray report that were reported but the clinical significance not addressed.  The Veteran has been diagnosed with gout and the examiner stated the in-service complaints of joint pain were not consistent with the acute inflammatory condition of gout but does not explain what clinical picture is consistent with gout and how the in-service complaints and treatment differed from a diagnosis of gout or onset of gout. 

Therefore, the Board has determined that the Veteran should receive neurology, orthopedic, and rheumatology VA examinations.  In addition, the Veteran should receive a VA examination regarding his claim for service connection for a rash.  The separation examination noted a possible skin condition and there also is evidence that a current skin condition is due to Veteran's medication.  Therefore, the examination is needed so that the examiner can offer an opinion on whether it is the result of service as a skin condition was noted in his separation examination in July 1994 or a disorder caused or aggravated by his medication taken for a service-connected disability.  

The file also indicates the Veteran has been seen by VA medical providers as recently as April 2011 at which time, the notes indicate the Veteran was to undergo laboratory test in relation to his gout and to see a rheumatologist.  The RO should therefore associate with the file all updated VAMC records.

The file also indicates that the Veteran served in the United States Army Reserves.  A review of the record on appeal, however, does not reveal that the RO has ever verified the Veteran's dates of reserve component service, including all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), or specifically requested from his reserve component his medical records.  Therefore, the Board finds that a remand is also required to obtain this information and these records.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from April 2011 to the present from the VA Medical Center in San Antonio, Texas and any associated outpatient clinic, to include the McAllen, Texas Outpatient Clinic.  All attempts to obtain these records should be documented in the file. 

2.  Contact the Veteran's reserve unit and obtain records as to his dates of reserve service including all dates of ACDUTRA and INACDUTRA.  The request must also include copies of any medical records of the Veteran that may still be with the reserve unit.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After the record development is completed, afford the Veteran a VA orthopedic examination, other than by the physician who conducted the examination in July 2006, for the bilateral foot and leg disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current orthopedic disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any orthopedic disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 
The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability and the service treatment records from June 1994 indicating right muscle leg pain and the separation examination in July 1994 indicating that he had a prior episode of right leg cramps.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability and the August 1996 examination when the Veteran complained of right toe pain as a reservist.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability and the Veteran seeking treatment for back pain in March 1992 with pain occasionally travelling down his left leg despite that there were no reports of radiating pain in January 1992.

The examiner is asked to comment on the findings of the private X-ray report of January 2002, which indicated degenerative changes in the right ankle and the right talonavicular joint, and the July 2008 X-ray report indicating periosteal thickening in the mid fibula, thickening in the left mid tibial cortex, and posterior talar spurring in the left foot, and a lytic lesion in the base of the right proximal phalanx, first digit.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any orthopedic disability of the legs or feet was caused or aggravated by a service-connected disability.
The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.   

4.  After the record development is completed, afford the Veteran a VA neurology examination, other than by the physician who conducted the examination in July 2006, for his bilateral foot and leg disabilities, to include as caused by or aggravated by the Veteran's service connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current neurologic disability of the feet or legs, and, if so, whether it is at least as likely as not (a 50 percent probability or more) that any neurologic disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any neurological foot or leg disability was caused by or aggravated by the Veteran's service connected disabilities.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.   
The examiner is asked to specifically discuss the relationship between any diagnosed neurological disability and the service treatment records from June 1994 indicating  treatment of right muscle leg pain and foot trouble and the separation examination in July 1994 indicating that he had a prior episode of right leg cramps.

The examiner is asked to specifically discuss the relationship between any diagnosed neurological disability and the Veteran seeking treatment for back pain in March 1992 with the pain occasionally traveling down his left leg despite that there were no reports of radiating pain in January 1992.

The examiner is asked to specifically discuss the relationship between any diagnosed neurological disability and the August 1996 examination when the Veteran complained of right toe pain as a reservist.

5.  After the record development is completed, afford the Veteran a VA rheumatology examination, other than by the physician who conducted the examination in July 2006, for the Veteran's claims regarding his bilateral leg and foot disabilities.

The examiner is asked to determine whether the Veteran has any current rheumatic disability, including gout, and, if so, whether it is at least as likely as not (a 50 percent probability or more) that any rheumatic disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 
If the Veteran is diagnosed with gout, the examiner should note the inservice complaints of leg pain.  The examiner is asked to comment whether these symptoms or any other service treatment findings are consistent with gout and to explain the basis for the conclusion.  It would be helpful to the Board to explain what clinical picture is consistent with gout and especially the onset of gout.

The examiner is asked to comment on the clinical significance of the history by the Veteran in August 1996 that he had not previously suffered from gout but had pain on the plantar's aspect of the right toe with swelling and redness but no warmth.   

The examiner is asked to comment on the findings of the private X-ray report of January 2002, which indicated a lytic lesion in the base of the right proximal phalanx, first digit and the reporting radiologist stated it presented an atypical appearance for gout.  

6.  After the record development is completed, afford the Veteran a VA dermatology examination, other than by the physician who conducted the examination in July 2006, for a rash.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current skin disability, and, if so, whether it is at least as likely as not (a 50 percent probability or more) that any skin disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent probability) any skin disability is caused by or aggravated by the Veteran's service connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

7.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


